 1   MCGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOSA
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-CV-00247-JAM-DB
12                 Plaintiff,
                                                                ORDER
13          v.
14   REAL PROPERTY LOCATED AT 725 MAIN
     STREET, MARTINEZ, CALIFORNIA,
15   CONTRA COSTA COUNTY, APN: 373-192-
     007-4, INCLUDING ALL APPURTENANCES
16   AND IMPROVEMENTS THERETO, et al.,
17                 Defendants.
18                                                  ORDER

19          Pursuant to the United States’ request and good cause appearing, the Court makes the following

20 order:

21          The deadline to file a Joint Status Report currently due on November 28, 2019 to is extended to

22 January 9, 2020.

23          IT IS SO ORDERED.

24
     Dated: 11/26/2019                                  /s/ John A. Mendez____________
25                                                      JOHN A. MENDEZ
                                                        United States District Court Judge
26

27

28
                                                        1
                                                                                             Proposed Order
